DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regards to claims 1-8:
	Claim 1 recites in the 3rd line “a camshaft carrier removably couplable to a mount surface of the cylinder head and adapted to form a portion of an exterior wall of the cylinder head while coupled to the mount surface.”  It is unclear how the camshaft carrier forms a portion of an exterior wall of the cylinder head wherein the camshaft carrier will remain a camshaft carrier having an exterior wall that forms the camshaft carrier.  It is unclear if the camshaft carrier exterior wall no longer is a camshaft carrier exterior wall and is to become a cylinder head exterior wall.  Claims 2-8 depend on claim 1 and are therefore rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 9, 14-16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al (US 8,534,251 hereinafter “Baker”).

In regards to claim 1:
	Baker teaches a cylinder head (54) and a camshaft carrier removably couplable to a mount surface of the cylinder head and adapted to form a portion of an exterior wall of the cylinder head while coupled to the mount surface (Shown in Figure 2).

In regards to claim 2:
	Baker teaches the mount surface is arranged at a terminal end of a recess formed by the exterior wall, with the camshaft carrier removably couplable to the mount surface within the recess.

In regards to claim 3:
	Baker teaches the recess further comprises an open end arranged opposite to the terminal end, with the camshaft carrier shaped to extend through the open end while coupled to the mount surface at the terminal end.

In regards to claim 4:
	Baker teaches the camshaft carrier is shaped to support a camshaft journal at the open end.

In regards to claim 5:
	Baker teaches the mount surface is one of a plurality of coplanar mount surfaces formed by the exterior wall at the terminal end of the recess, with the camshaft carrier shaped to seat against each coplanar mount surface of the plurality of coplanar mount surfaces.

In regards to claim 8:
	Baker teaches while coupled to the mount surface of the cylinder head, the camshaft carrier closes at least a portion of the exterior wall and separates an interior of the cylinder head from an exterior of the cylinder head.

In regards to claim 9:
	Baker teaches an engine block, a cylinder head configured to mount directly to the engine block and including an exterior end wall forming a clearance with a first mount surface arranged therein, a camshaft carrier configured to seat within the clearance directly against the first mount surface.

In regards to claim 14:
	Baker teaches the camshaft carrier is configured to mount directly to the cylinder head while seated within the clearance via engagement of a fastener through the first mount surface.

In regards to claim 15:
	Baker teaches the camshaft carrier closes at least a portion of the clearance of the exterior end wall while seated directly against the first mount surface.

In regards to claim 16:
	Baker teaches seating a first section of a camshaft carrier against a first mount surface formed by an exterior wall of a cylinder head, seating a camshaft journal within a bearing portion of the first section, and enclosing the camshaft journal within the camshaft carrier by coupling a second section of the camshaft carrier to the first section around the camshaft journal.

In regards to claim 18:
	Baker teaches seating the first section of the camshaft carrier against the first mount surface includes positioning the first section through an open end of the exterior wall and within a recess formed by the exterior wall, where the first mount surface is arranged at a terminal end of the recess.

In regards to claim 19:
	Baker teaches positioning the first section within the recess formed by the exterior wall closes at least a portion of the exterior wall separating an interior and exterior of the cylinder head.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 7, 10-13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Yoon et al (US 2016/0108765 hereinafter “Yoon”).

In regards to claim 6:
	Baker does not teach the camshaft carrier includes a first section removably couplable with the mount surface and a second section removably couplable with the first section, where the first section includes a first bearing portion and the second section includes a second bearing portion, and while the second section is coupled to the first section, the first bearing portion and second bearing portion together form a first opening shaped to receive a first camshaft journal.
	Yoon teaches the bottom of the camshaft carrier to be a single joined piece and the bearing cap to be a single piece at a mounting end that includes a first section removably couplable with the mount surface and a second section removably couplable with the first section, where the first section includes a first bearing portion and the second section includes a second bearing portion, and while the second section is coupled to the first section, the first bearing portion and second bearing portion together form a first opening shaped to receive a first camshaft journal, this is all in order to provide a singular modular camshaft carrier.
	It would have been obvious to one of ordinary skill in the art to have a first section and second section of the camshaft carrier that is removably couplable to the first section in order to provide a singular modular camshaft carrier.

In regards to claim 7:
	Yoon teaches the first section includes a third bearing portion and the second section includes a fourth bearing portion, and while the second section is coupled to the first section, the third bearing portion and fourth bearing portion together form a second opening shaped to receive a second camshaft journal, with the second opening being spaced apart from the first opening in a direction orthogonal to a normal of the mount surface.

In regards to claim 10:
	Baker does not teach a second mount surface arranged within the clearance, wherein the cylinder head is configured to mount directly to the engine block via engagement of a head bolt against the second mount surface.
	Yoon teaches a second mount surface with a head bolt (330) that engages an engine block in order to fasten to the engine block.
	It would have been obvious to one of ordinary skill in the art to use a head bolt to an engine block to fasten to the engine block.

In regards to claim 11:
	Baker teaches the camshaft carrier is configured to mount directly to the cylinder head in-line with the second mount surface in a normal direction of the second mount surface.

In regards to claim 12:
	Baker teaches a length between the first mount surface and an end of the cylinder head configured to mount directly to the engine block is greater than a length between the second mount surface and the end of the cylinder head, in a normal direction of the second mount surface.

In regards to claim 13:
	Baker does not teach the camshaft carrier includes an upper, first section and a lower, second section, the second section configured to removably couple to the first mount surface and the first section configured to removably couple to the second section, where while coupled together, the first section and the second section form an opening shaped to receive a camshaft journal.
	Yoon teaches the camshaft carrier includes an upper, first section and a lower, second section, the second section configured to removably couple to the first mount surface and the first section configured to removably couple to the second section, where while coupled together, the first section and the second section form an opening shaped to receive a camshaft journal, this is all in order to provide a singular modular camshaft carrier.
	It would have been obvious to one of ordinary skill in the art to have a first section and second section of the camshaft carrier that is removably couplable to the first section in order to provide a singular modular camshaft carrier.

In regards to claim 17:
	Baker does not teach coupling the camshaft carrier to the cylinder head by inserting a fastener through the first section and the first mount surface.
	Yoon teaches coupling the camshaft carrier to the cylinder head by inserting a fastener through the first section and the first mount surface in order to couple the camshaft carrier.
	It would have been obvious to one of ordinary skill in the art to fasten the camshaft carrier.

In regards to claim 20:
	Baker does not teach coupling the cylinder head to an engine block by inserting a head bolt through the engine block and a second mount surface of the cylinder head formed within the recess at the terminal end.
	Yoon teaches a second mount surface with a head bolt (330) that engages an engine block in order to fasten to the engine block.
	It would have been obvious to one of ordinary skill in the art to use a head bolt to an engine block to fasten to the engine block.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JAY KIM whose telephone number is (571)270-7610. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J KIM/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LONG T TRAN/Primary Examiner, Art Unit 3747